DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–7, 10, 11 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of 2016/0360326 (published 08 December 2016) (“Bergmann”) and US Patent Application Publication 2020/0162618 (filed 20 November 2018) (“Enteshari”).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Bergmann; Enteshari and US Patent Application Publication 2018/0295240 (published 11 October 2018) (“Dickins”).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Bergmann; Enteshari and US Patent 10,425,727 (effectively filed 17 March 2016) (“Jost”).
Claims 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Bergmann; Enteshari; US Patent 9,865,274 (patented 09 January 2018) (“Vicinus”) and US Patent Application Publication 2014/0278380 (published 18 September 2014) (“Gunawan”).
Claim 1 is drawn to “a method for operating a network having a plurality of hearing devices assigned to different users.” The following table illustrates the correspondence between the claimed method and the Bergmann reference.
Claim 1
The Bergmann Reference
“1. A method for operating a network having a plurality of hearing devices assigned to different users,
Bergmann describes a system and method for communication between hearing devices (e.g., hearing aids) worn by two or more people. Bergmann at Abs., ¶¶ 1, 109, 110. FIG.1A. Bergmann’s system and method includes forming a peer-to-peer link between the devices. Id. at ¶¶ 7, 110.
“each of the hearing devices having an interface for exchanging data with other ones of the hearing devices,
Bergmann’s hearing aids similarly include a wireless interface that includes an antenna and transceiver circuitry (Rx/Tx). Id. at ¶ 110, FIG.1A.
“[the method] further comprises: implementing the network as a ring network,
Bergmann forms a network between at least two hearing devices HD1 and HD-2, each worn by different people. Id. The link is established as a peer-to-peer connection. Id. Bergmann describes the physical connection as a point-to-multipoint wireless transmission where a hearing device transmits its own voice signal to all linked devices within range in a multicast mode. Id. at ¶ 57. (Notably, each own voice signal is transmitted in a dedicated channel that allows the other hearing devices to selectively receive the signal. Id.) Based on these findings, Bergmann’s network is not a ring network as claimed.
“within which [ring network] a given hearing device is directly connected to only two other of the hearing devices and only indirectly connected to remaining ones of the hearing devices,
In contrast, Bergmann’s system and method involves each hearing device being connected to all other hearing devices simultaneously through broadcasting. Id. at ¶ 57.
“so that a data exchange within the network takes place from hearing device to hearing device of the hearing devices in sequence.”
Bergmann’s method differs because it involves point-to-multipoint multicasting of data to each hearing device in range. Id. at ¶ 57. In other words, data exchange is atomic, not sequential as claimed.

Table 1
The table above shows that the Bergmann reference describes a method for forming a peer-to-peer network among a plurality of hearing devices assigned to different users. Bergmann’s method differs from the claimed method since Bergmann’s network is not described as a ring network, but as a multipoint network that operates in a multicast mode or a unicast mode. The claimed method, on the other hand, requires connecting a plurality of hearing devices (at least four in this case) in a ring where each hearing device is connected to two others directly and at least one remaining one indirectly, so that data exchange in the network occurs in sequence between each successive hearing device in the ring.
The nature of the differences between the claimed method and Bergmann’s method are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Bergmann’s system and method involves networking a plurality of hearing devices, each worn by a different user. Bergmann at ¶ 110, FIG.1A. Each hearing device records the own voice of its user and transmits the own voice signal to the linked hearing devices in range. Id. at ¶¶ 57, 110, 187, 188, FIGs.1A, 5A. One of ordinary skill in the art would have reasonably recognized that these features enable the hearing device network to act as a virtual conferencing system where each participant is able to transmit their voice to other participants and to receive a mix of voices from the other participants.
Further, Bergmann’s network is established as a wireless point-to-multipoint network, where a hearing device’s own voice signal is multicast to each other hearing device via a dedicated channel. See Bergmann at ¶ 57. One of ordinary skill in the art at the time of filing would have recognized that wireless devices networked to participate in a conference may be linked by a variety of network topologies, including the claimed ring network. The Enteshari reference, for example, describes an audio conferencing system and method that includes a number of conference devices linked together in a network, which may include wired or wireless links. Enteshari at ¶¶ 19, 27, 44, FIG.1. Each of Enteshari’s devices, like Bergmann’s hearing devices, include a microphone to record a local voice signal and further include transceiver circuitry to transmit the local voice signal and to receive remote voice signals. Id. at ¶ 28, FIG.2. Enteshari’s network is depicted as a daisy-chain, where communication between a first device A and a third device C occurs by device A transmitting signals over a bidirectional link to a second, intermediary device B, which passes the signals to device C over another bidirectional link. Id. at ¶¶ 20, 25, FIG.1. Communication between device C and device A occurs in a like manner. Id. In other words, Enteshari’s daisy-chain topology transmits data as follows: A[Wingdings font/0xDF][Wingdings font/0xE0]B[Wingdings font/0xDF][Wingdings font/0xE0]C. Enteshari further describes an alternative embodiment, where the devices are connected in a ring topology, such that each device connects directly to two devices (i.e., an upstream device and a downstream device), but where each connection is unidirectional. Id. at ¶¶ 44, 62. In that case, device A communicates with device C just as in the daisy-chain embodiment; however, device C is able to directly communicate with device A. Id. In other words, Enteshari’s ring topology transmits data as follows: A[Wingdings font/0xE0]B[Wingdings font/0xE0]C[Wingdings font/0xE0]A. Enteshari’s ring topology network implements an audio and data bus. Each of devices A, B and C may then transmit audio and data in a dedicated channel, for instance, in a timeslot of a time-division multiplex link. Id. at ¶¶ 55, 63, 107.
Based on the above findings from Bergmann and Enteshari, one of ordinary skill in the art at the time of filing would have recognized that Bergmann and Enteshari are both drawn to the field of communication, specifically audio communication, and providing a conference-like voice communication between multiple networked devices. While Bergmann describes one method for implementing a device network topology, the Enteshari reference provides detailed teachings concerning a known alternative network topology that is indistinguishable from the claimed ring network. Like the claimed network, Enteshari’s ring network directly connects each networked device to two other devices, which provide indirect communication to any remaining devices. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Bergmann’s system and method, such that the network employs a ring topology with the claimed data connections. For the foregoing reasons, the combination of the Bergmann and the Enteshari references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the hearing devices are each directly connected to each other in a form of a peer-to-peer connection.”
The obviousness rejection of claim 1, incorporated herein, shows that the combined teachings of Bergmann and Enteshari suggest the obviousness of implementing Bergmann’s system and method, such that its hearing device network employs a ring topology. Further, both Bergmann at ¶ 110 and the Enteshari reference at ¶ 4, 43 teaches and suggests implementing the network as a peer-to-peer connection among a plurality of conferencing devices without a coordinating server. For the foregoing reasons, the combination of the Bergmann and the Enteshari references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the data exchange in the network takes place via a ring bus, on which the data of a respective hearing device of the hearing devices can be mixed together and the data are sent to the hearing devices in sequence.”
The obviousness rejection of claim 1, incorporated herein, shows that the combined teachings of Bergmann and Enteshari suggest the obviousness of implementing Bergmann’s system and method, such that its hearing device network employs a ring topology. Further, the Enteshari reference teaches and suggests implementing an audio and data bus on the network where audio signals from each conference device are placed individually in a corresponding TDM timeslot, or where a mixture of signals from two or more conference devices are placed in a corresponding TDM timeslot. See Enteshari at ¶¶ 55, 61, 63. For the foregoing reasons, the combination of the Bergmann and the Enteshari references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein the network has a separate ring channel for each of the hearing devices, on which the data of the hearing device is sent to a rest of the hearing devices.”
The obviousness rejection of claim 1, incorporated herein, shows that the combined teachings of Bergmann and Enteshari suggest the obviousness of implementing Bergmann’s system and method, such that its hearing device network employs a ring topology. Further, the Enteshari reference teaches and suggests implementing an audio and data bus on the network where audio signals from each conference device are placed individually in a corresponding TDM timeslot, or where a mixture of signals from two or more conference devices are placed in a corresponding TDM timeslot. See Enteshari at ¶¶ 55, 61, 63. For the foregoing reasons, the combination of the Bergmann and the Enteshari references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein the network is set up automatically as soon as a plurality of the hearing devices are disposed in close proximity to each other.”
The Bergmann reference also describes initiating a network connection automatically when the hearing devices are in close proximity to each other. Bergmann at ¶¶ 9, 43, 54, 129. For the foregoing reasons, the combination of the Bergmann and the Enteshari references makes obvious all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“wherein the given hearing device transmits audio data during the data exchange, which is recorded by means of a microphone of the given hearing device.”
Each of Bergmann’s hearing devices includes a microphone to record the user’s own voice, which the hearing devices transmits to the other networked devices. Bergmann at ¶¶ 110, 118, 119, 142, 176, 193. For the foregoing reasons, the combination of the Bergmann and the Enteshari references makes obvious all limitations of the claim.
Claim 7 depends on claim 6 and further requires the following:
“wherein the microphone records an own voice of a user of the given hearing device as the audio data, and the given hearing device only transmits the audio data when the user of the given hearing device him/herself is speaking.”
Each of Bergmann’s hearing devices includes a microphone to record the user’s own voice, which the hearing devices transmits to the other networked devices. Bergmann at ¶¶ 110, 118, 119, 142, 176, 193. Further, Bergmann conditions transmission on own voice activity detection. Id. at ¶¶ 25, 43–46, 72, 166. For the foregoing reasons, the combination of the Bergmann and the Enteshari references makes obvious all limitations of the claim.
Claim 8 depends on claim 6 and further requires the following:
“wherein the audio data is synthetic audio data for a synthesizer of a particular one of the hearing devices.”
Bergmann describes transmitting a user’s own voice from his hearing device to the hearing device of another user. Within the art, one of ordinary skill in the art at the time of filing would have known that such voice transmissions may benefit from spatial encoding that would enable the receiving hearing device to synthesize the voice with a spatial effect, such as speaker rotation/orientation relative to a listener position. See Dickins at ¶¶ 157, 158, 190. For the foregoing reasons, the combination of the Bergmann, the Enteshari and the Dickins references makes obvious all limitations of the claim.
Claim 9 depends on claim 6 and further requires the following:
“wherein it is determined whether a user him/herself is speaking by checking whether an input level of the microphone exceeds a threshold value.”
Similarly, Bergmann performs an own voice detection algorithm to determine when a user is speaking. Bergmann at ¶¶ 25, 43–46, 72, 166. Bergmann does not describe the detection algorithm; however, one of ordinary skill in the art at the time of filing would have known algorithms for making such a determination include checking a microphone level against a threshold. See Jost at col. 4 ll. 24–31. For the foregoing reasons, the combination of the Bergmann, the Enteshari and the Jost references makes obvious all limitations of the claim.
Claim 10 depends on claim 6 and further requires the following:
“wherein an own-voice detection in the given hearing device is used to determine whether the user him/herself is speaking.”
Similarly, Bergmann performs an own voice detection algorithm to determine when a user is speaking. Bergmann at ¶¶ 25, 43–46, 72, 166. For the foregoing reasons, the combination of the Bergmann and the Enteshari references makes obvious all limitations of the claim.
Claim 11 depends on claim 1 and further requires the following:
“wherein the hearing device transmits settings data during the data exchange for setting at least one operating parameter of one of the hearing devices.”
Similarly, Bergmann contemplates transmitting settings data, such as control data. Bergmann at ¶¶ 31, 154. For the foregoing reasons, the combination of the Bergmann and the Enteshari references makes obvious all limitations of the claim.
Claim 12 depends on claim 6 and further requires the following:
“wherein the audio data is additionally mixed with background noise and is transmitted during the data exchange.”
Claim 13 depends on claim 12 and further requires the following:
“wherein the background noise is mixed in by one of the hearing devices, which is configured as a master of the network so that all the hearing devices receive a same background noise.”
As established in the obviousness rejection of claim 1, Bergmann’s system and method provide a form of audio conferencing among multiple networked hearing devices. Bergmann further describes implementing a form of discontinuous transmission (DTX), in which a user’s own voice is only transmitted to another device when the user is talking. Bergmann at ¶¶ 24, 25, 44, 45, 72, 164, 166. The Gunawan reference teaches that in an audio conference, the use of DTX may produce periods of silence that are concerning to users, and suggests adding comfort noise to the conference mix. See Gunawan at ¶¶ 21, 22. The comfort noise provides a relatively constant background noise level during the conference to avoid awkward silences. Id. Gunawan further teaches and suggests generating the comfort noise at a server (or master) device and mixing it at that point. Id. The remainder of Gunawan describes techniques for preprocessing voice signals at endpoints so that residual noise levels produced after noise reduction exhibit spectral and spatial parameters that are consistent with the comfort noise added by the server. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Bergmann’s system and method to similarly include comfort noise that is produced and mixed by one hearing device for all other conferenced, or linked, devices. For the foregoing reasons, the combination of the Bergmann, the Enteshari, the Vicinus and the Gunawan references makes obvious all limitations of the claims.
Claim 14 is drawn to “a hearing device.” The device comprises “a controller programmed to perform the method according to claim 1.” The obviousness rejection of claim 1 shows that the combination of the Bergmann and the Enteshari references makes obvious performing the method of claim 1. Moreover, the Bergmann reference describes implementing the claimed network connection on hearing devices that include a controller, such as a programmed processor. Bergmann at ¶¶ 91, 108. For the foregoing reasons, the combination of the Bergmann and the Enteshari references makes obvious all limitations of the claim.
Summary
Claims 1–14 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

7/30/2022